Citation Nr: 0011914	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-33-304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
RO, which denied service connection for an acquired 
psychiatric disorder, to include PTSD.  

In July 1998 the veteran requested postponement of a 
scheduled RO hearing.  The hearing was rescheduled for a date 
in August 1998.  A notation of record indicates that the 
veteran reported to the RO on the date the August 1998 
hearing was scheduled, met with his representative, and 
thereafter elected not to have the hearing.  


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, did not 
develop during service nor did a psychosis manifest with one 
year following service discharge; the veteran's current 
psychiatric disorder is unrelated to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service nor may the incurrence 
of a psychosis during service be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1999 & Supp. 1999); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background  


The veteran had active service  from September 1967 to May 
1969 and this included service in the Republic of Vietnam 
from March 3, 1968 to May 2, 1969.  His Military Occupation 
Specialty was military policeman.  

On the veteran's August 1967 examination prior to service 
entrance, he was evaluated as psychiatrically normal.  Review 
of the service medical records reveals no complaints, 
findings, or diagnosis indicative of a psychiatric 
disability.  On his May 1969 examination prior to separation 
from service, the veteran was evaluated as psychiatrically 
normal.  

In a May 1996 statement, Russell D. McKnight, M.D., reported 
treating the veteran since June 1995 for anxiety, depression 
and insomnia associated with chronic back pain due to a 1989 
injury.  It was said that the veteran was worried about a 
Workman's Compensation hearing and that he might lose his 
benefits.  The veteran was said too have increasing symptoms 
of depression, agitation, and worry.  Homicidal and suicidal 
thoughts were noted, as was a severe sleep disorder with 
nightmares about Vietnam.  It was also said that the veteran 
had memories, and flashbacks related to Vietnam over the 
previous two years.  The doctor thought that the veteran's 
depression needed to be upgraded with plus or minus 
psychosis.  In addition, the physician thought that the 
veteran's diagnosis needed to be upgraded to "post traumatic 
stress disorder-Vietnam".  

During a VA psychiatric examination in November 1996, the 
veteran said that he had served in Vietnam for fourteen and a 
half months, beginning in March 1968.  He was a security 
guard at a supply depot in Long Binh and had to patrol late 
at night, checking out bunkers to see that the guards were 
alert.  He said that there were sniper and mortar attacks in 
the area at night.  He was not in any direct combat.  Thee 
veteran related that on one occasion he had to see a 
seventeen year old soldier who had accidentally shot himself 
and died.  The veteran had been in another bunker at the time 
and did not witness this incident.  It was said that the 
veteran had begun to get nervous six or seven years earlier.  
At that time he became temperamental and argumentative.  He 
said that he felt shaky and fidgety.  Sometimes he would get 
mad and start to have palpitations and cold, clammy skin.  He 
had a work accident in 1994 and since then his anxiety 
symptoms had increased in frequency and intensity.  He also 
complained of feeling depressed, irritable, and hopeless.  It 
was also reported that the veteran used to enjoy hunting but 
not anymore.  He had lost interest in sex and had nightmares 
about everything, including his Vietnam service.  Flashbacks 
and intrusive recollections were denied.  After evaluation, 
the diagnoses on Axis I were generalized anxiety disorder, 
depressive disorder, not otherwise specified, and past 
history of alcohol abuse.  The physician commented that the 
veteran's only PTSD symptom is his nightmares.  

In a May 1997 decision, the Social Security Administration 
found that the veteran had a severe impairment due to various 
disabilities which included anxiety, depression, major 
affective disorder-depression, and PTSD due to Vietnam 
service.  

In an August 1997 statement, the Director of the U.S. Army 
and Joint Services Environmental Support Group stated that 
review of the records of the veteran's unit during the period 
of his service with the unit, revealed that a Private First 
Class James A. King was killed as a result of a gunshot wound 
to the head on June 7, 1968.  Unit records were enclosed 
which indicated numerous rocket and mortar attacks in the 
area of the veteran's unit during his Vietnam service, which 
generally resulted in no casualties.  

Private clinical records and medical statements reflect 
treatment during the 1990s for psychiatric symptoms including 
anxiety, depression, irritability and sleeping difficulties.  
In a November 1997 statement, Russell D. McKnight, M.D., 
stated that he was of the opinion that the veteran suffered 
from PTSD related to his Vietnam experiences.  He said that 
the veteran's symptoms had begun in about 1994.  

During a VA psychiatric examination in January 1999 the 
examiner reviewed the veteran's medical records.  After this 
review and a clinical evaluation, the physician rendered 
diagnoses on Axis I which included depression, not otherwise 
specified and not service connected, anxiety, not otherwise 
specified and not service connected, and intermittent 
explosive disorder.  It was stated that the veteran did not 
meet the criteria for PTSD, although he had some symptoms of 
PTSD.  

II. Legal Analysis  

Initially the Board notes that it finds that the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD is well grounded because the record 
contains competent medical evidence showing a diagnosis of 
PTSD and linking this psychiatric disorder to service.  The 
claim is therefore plausible.  The Board also finds that all 
necessary development in regard to the veteran's claim has 
been conducted and no further action is required to fulfill 
the VA's duty to assist the veteran in the development of 
this claim under the provisions of 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 19991 & Supp. 1999).  
Service connection may be granted for a psychosis if 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for disability diagnosed 
after service when all the evidence establishes that it was 
originally manifested during service.  38 C.F.R. § 3.303(d) 
(1999)  

The veteran's service medical records, including his 
examination prior to service discharge, contain no reference 
to any psychiatric disorder.  The first clinical evidence of 
any psychiatric disability dates from the early 1990s, more 
than 20 years after the veteran's discharge from service.  It 
is noted that the veteran has been diagnosed by a private 
physician as having PTSD due to his Vietnam service.  
However, VA examinations conducted in 1996 and 1999 did not 
render a diagnosis of PTSD.  On the latter VA examination the 
examining physician conducted a full review of the veteran's 
claims folder and specifically concluded that the veteran, 
although displaying some relevant symptomatology, did not 
meet the criteria for a diagnosis of PTSD.  

In view of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

